Reasons for Allowance
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a sole structure having a midsole and a sidewall attached to the outer surface of the midsole, a sipe formed through the sidewall and extending continuously from a heel into a forefoot such that the midsole is exposed.
The closest prior art is Richard (US 5,014,449), Nishiwaki (US 2016/0015122) and Miner (US 2012/0042539). Richard (US 5,014,449),Nishiwaki (US 2016/0015122)   and Miner (US 2012/0042539) do not teach a sipe formed through a sidewall exposing a midsole. Modifying Richard or Miner to have the claimed structure would be hindsight reconstruction based on Applicant' s own disclosure, therefore the claims are allowed.
Claims 1-20 are allowed over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHARINE G KANE/Primary Examiner, Art Unit 3732